Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-20-2007

Victaulic Co v. Tieman
Precedential or Non-Precedential: Precedential

Docket No. 07-2088




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Victaulic Co v. Tieman" (2007). 2007 Decisions. Paper 156.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/156


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT


                      No. 07-2088


               VICTAULIC COMPANY,

                            v.

               JOSEPH L. TIEMAN;
             TYCO FIRE PRODUCTS, LP

             (E.D.P.A. Civil No. 06-cv-05601)


               JOSEPH L. TIEMAN;
             TYCO FIRE PRODUCTS, LP

                            v.

               VICTAULIC COMPANY

             (E.D.P.A. Civil No. 07-cv-00512)

                                 Victaulic Company,

                                       Appellant


       Appeal from the United States District Court
         for the Eastern District of Pennsylvania
          (D.C. Civil Action No. 07-cv-00512)
        District Judge: Honorable Stewart Dalzell


                  Argued July 11, 2007

Before: RENDELL, AMBRO and NYGAARD, Circuit Judges
                               (Opinion filed August 23, 2007)

Oldrich Foucek, III, Esquire (Argued)
Kelly M. Smith, Esquire
Tallman, Hudders & Sorrentino
1611 Pond Road
The Paragon Centre, Suite 300
Allentown, PA 18104

         Counsel for Appellant

Stephen G. Harvey, Esquire
Cara M. Kearney, Esquire
Pepper Hamilton
18th & Arch Streets
3000 Two Logan Square
Philadelphia, PA 19103

Edward L. Friedman, Esquire (Argued)
Scott K. Davidson, Esquire
Christopher Dove, Esquire
Locke, Liddell & Sapp
600 Travis Street
3400 JP Morgan Chase Tower
Houston, TX 77002

         Counsel for Appellees


                  ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

       It is now ordered that the published Opinion in the above case filed August 23,
2007, be further amended as follows:

         On page 10, first paragraph, line 5, change “argues” to “argue” so that the sentence
reads:

                Tyco and Tieman argue that Victaulic asked for a preliminary injunction on
                the basis of all of its claims, including the trade secrets claim that has not

                                               2
               been dismissed.

         On page 11, line 8, change “App. at A71” to “id. at A71” so that the sentence
reads:

               This language is all but lifted from the covenant not to compete, see id. at
               A71, which supports Victaulic’s claim that enforcement of the covenant
               (and not preliminary relief on the trade secrets claim) was its only aim in
               seeking preliminary injunctive relief.

       On page 24, in the first line of footnote 7, add “the” before “District Court” so that
the sentence reads:

               In the alternative, Victaulic argues that the District Court should have
               attempted to “blue pencil” (i.e., amend) the covenant to make it reasonable.



                                           By the Court,

                                           /s/ Thomas L. Ambro, Circuit Judge

Dated: November 20, 2007




                                              3